DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 11-16, 19, 21, 24 and 26 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0046197) in view of Takada (US 2012/0025761) and further in view of Tseng (US 5,595,271)


Re Claims 1, 11 and 12; Kim discloses a method for inductive energy transmission from a transmitting coil (transmitting pad) to a receiving coil (receiving pad) which is at a distance from the transmitting coil (transmitting pad), wherein the receiving coil (receiving pad) is arranged in a vehicle (not shown) which is driving on an underlying surface, that the method comprising (Par. 0039)
ascertaining a measured distance (calculate longitudinal/transversal gradient information) between the transmitting coil (transmitting pad) and the receiving coil (receiving pad) in a first method step (A), (Par. 0040, Fig. 1 The controller of the receiving pad may calculate longitudinal/transversal gradient information of the vehicle based on the 
calculating, from the measured distance (calculate longitudinal/transversal gradient information), a minimum air gap (required height) between the transmitting coil and the receiving coil (11) in a second method step (B), (Par. 0041, Fig. 1).
and moving the receiving coil (receiving pad) vertically to change a vertical position of the receiving coil (receiving pad), wherein the moving occurs via at least one of a control system (17) in the vehicle (not shown) in the vehicle (not shown), wherein the moving occurs such that a resultant distance between the transmitting coil (transmitting pad) and the receiving coil (receiving pad) corresponds to the minimum air gap (required height) in a third method step (C).(Par. 0042-45, Fig. 1).
Kim does not disclose wherein the receiving coil is fixed to the vehicle and moving the receiving coil (receiving pad) vertically to change a vertical position of the receiving coil (receiving pad) while the vehicle is driving, wherein the moving occurs via an actively controlled damping system in the vehicle and charging the vehicle via an inductive energy transmission from the transmitter coil to the receiver coil while the vehicle is driving and moving along the underlying surface. 
However Takada discloses the moving coil 21b is fixed to the vehicle moving the receiving coil (21b) vertically to change a vertical position of the receiving coil (21b) while the vehicle is driving, wherein the moving occurs via an actively controlled damping system (31) in the vehicle (par 0026).

The combination does not disclose charging the vehicle via an inductive energy transmission from the transmitter coil to the receiver coil while the vehicle is driving and moving along the underlying surface.
However in an analegoes art, Tseng discloses charging the vehicle via an inductive energy transmission from the transmitter coil to the receiver coil while the vehicle is driving and moving along the underlying surface.(Col 3 line 60-67)


Re Claim 2; Kim discloses where in the vehicle has at least one sensor (a yaw rate sensor, a gyro sensor, and a tire pressure sensor), wherein the measured distance is ascertained by the means of the sensor (Par. 0039-0040)

Re Claim 4, Kim in view of Takada discloses measured distance is ascertained by mean of the actively controlled damping system which is arranged in the vehicle 

Re Claim 9; Kim discloses the moving of the receiving coil is dependent on a driving speed of the vehicle (it’s implicit that the receiving pad is positioned dependent on the driving speed of the vehicle for safety reasons)

Re Claim 13 the combination of Kim in view of Takada discloses characterized in that the moving of the receiving coil (21) is dependent on a response time  of the actively controlled damping system (31) (Fig. 1 of Takada ).

Re Claim 14; Kim discloses moving the receiving coil includes lowering the receiving coil relative to a vehicle height (Par. 0041).

Re Claims 15; the combination of Kim in view of Takada disclosure has been discussed above. The combination does not disclose the vehicle has at least one sensor (13), wherein the method includes using the sensor (13) as the vehicle is driving to detect an unevenness or obstacle (23) on the underlying surface (14), and lifting the receiving coil (11) vertically away from the underlying surface (14) in response to detection of the unevenness or obstacle (23).
Tseng discloses characterized in that the vehicle has at least one sensor (13), wherein the method includes using the sensor (camera 306) as the vehicle is driving to detect an unevenness or obstacle (snow, dirt etc.) on the underlying surface (14), and lifting the receiving coil (11) vertically away from the underlying surface (14) in response to detection of the unevenness or obstacle (snow, dirt etc.). (Col. 5 line 10-67)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a sensor to detect an unevenness or obstacle of the surface motivated by the desire to protect the coil from damages. 

Re Claims 16; Tseng discloses wherein the method includes lowering the receiving coil (11) after passing the unevenness or obstacle (23), wherein lifting the receiving coil (11) includes 

Re Claim 19; Kim discloses wherein the step of moving includes moving the receiving coil (11) linearly. (Par. 0040)

Re Claim 21; Kim discloses wherein the moving occurs such that the resultant distance between the transmitting coil (10) and the receiving coil (11) corresponds to the minimum air gap (16) in the third method step (C). (Par. 0042-45, Fig. 1).

Re Claim 24; Takada discloses determining a state of the roadway via damping movements. (Par. 0025 The spring 32 is located between a wheel W and the vehicle body to absorb impacts from the road surface, thereby improving the ride quality. The electromagnetic actuator 33 generates damping force acting against vertical oscillation of the spring 32.)

	Re Claim 26; Takada discloses comprising lowering the receiving coil based on a driving speed of the vehicle and a response time of the actively controlled damping system. (Par 0026, adjusting the height)

Re Claim 27; Takada discloses wherein the coil the vehicle coils can be fixedly installed in the vehicle. (Fig. 1)

Re Claim 28; Takada discloses wherein the moving of the receiving coil also occurs via a control actuator system in the vehicle (Fig. 1, item 33)

29. (New) A method for inductive energy transmission from a transmitting coil (10) to a receiving coil (11) which is at a distance from the transmitting coil (10), wherein the receiving coil (11) is arranged in a vehicle (12) which is driving on an underlying surface (14), the method comprising: ascertaining a measured distance (15) between the transmitting coil (10) and/or the underlying surface (14) and the receiving coil (11) in a first method step (A), calculating, from the measured distance (15), a minimum air gap (16) between the transmitting coil (10) and/or the underlying surface (14) and the receiving coil (11) in a second method step (B), and moving the receiving coil (11) vertically to change a vertical position of the receiving coil (11) while the vehicle is driving and moving along the underlying surface (14), wherein the moving of the receiving coil (11) occurs such that a resultant distance between the transmitting coil (10) and/or the underlying surface (14) and the receiving coil (11) corresponds to the minimum air gap (16) in a third method step (C), where the moving of the receiving coil (11) is dependent on both a driving speed of the vehicle (12) and a response time (tl) of a control actuator system (17) in the vehicle (12); and wherein the method further includes charging the vehicle (12) via an inductive energy transmission from the transmitting coil (10) to the receiving coil (11) while the vehicle 

30. (New) A method for inductive energy transmission from a transmitting coil (10) to a receiving coil (11) which is at a distance from the transmitting coil (10), wherein the receiving coil (11) is arranged in a vehicle (12) which is driving on an underlying surface (14), the method comprising: ascertaining a measured distance (15) between the transmitting coil (10) and/or the underlying surface (14) and the receiving coil (11) in a first method step (A), calculating, from the measured distance (15), a minimum air gap (16) between the transmitting coil (10) and/or the underlying surface (14) and the receiving coil (11) in a second method step (B), and moving the receiving coil (11) vertically to change a vertical position of the receiving coil (11) while the vehicle is driving and moving along the underlying surface (14), wherein the moving of the receiving coil (11) occurs such that a resultant distance between the transmitting coil (10) and/or the underlying surface (14) and the receiving coil (11) corresponds to the minimum air gap (16) in a third method step (C), where the moving of the receiving coil (11) is dependent on a response time (t2) of an actively controlled damping system (18) in the vehicle (12); and wherein the method further includes charging the vehicle (12) via an inductive energy transmission from the transmitting coil (10) to the receiving coil (11) while the vehicle (12) is driving and moving along the underlying surface (14). This claim is analogous to claim 1, 13 and 21 combined and the same rejection is applied


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takada and further in view of Tseng and Nakagawa et al (US 2015/0042271)

Re Claims 3; Kim discloses a vehicle as discussed in claim 1. 
Kim does not disclose the vehicle has at least one sensor, wherein the measured distance is ascertained by means of the sensor and characterized in that the sensor is a radar sensor. 
However Nakagawa discloses vehicle has at least one sensor, wherein the distance is ascertained by means of the sensor and characterized in that the sensor is a radar sensor. (Par. 0056 and/or Fig. 7B).
Therefore it would have been obvious to one of the ordinary skill in the art at the effective filing date of the invention to have measured the distant with the radar in order to effectively transfer power to the load. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0046197) in view of Takada (US 2012/0025761) and further in view of  Tseng et al. (US 5,595,271) and Ozaki (US 2018/0136048)

Re Claim 25; the combination of references has been discussed above. The combination does not disclose wherein the at least one sensor includes a sensor located along a front of the vehicle and in front of a front tire of the vehicle. 
However Ozaki discloses wherein the at least one sensor (51) includes a sensor located along a front of the vehicle and in front of a front tire of the vehicle. (Fig. 1).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have located the distance sensor in front of the tire in order warn the user the distance relative to the wall to prevent running into the wall. 



Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. Applicant argues that Tseng discloses adjustment of a pick-up underneath a vehicle as the vehicle is driving over a series of electromagnetic field generator 108, however one of the ordinary skill would have no motivation to modify Kim and Takada based on Tseng.
However the examiner respectfully disagree. As indicated in the rejection above the combination of Kim in view of Takada generally disclose wirelessly transmitting power to a vehicle. The combination further discloses travelling or moving the vehicle of a roadway and also lowing or changing the height of the vehicle while in transit. The combination failed to disclose charging the vehicle while in transit. The examiner relied on Tseng to teach the well-known art of power transfer when the vehicle is in transit. Specifically Tseng discloses “When the vehicle slows down, stops or is otherwise no longer in need of power through conductive coupling, the gear 118 moves leftwardly with respect to FIG. 1, either in an automatic mode or in response to an operator control, enabling the teeth of gear 118 to mesh with those 117 of the member 116.”
Therefore one would relied on the teaching of Tseng to transmitting power when the vehicle is in motion. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
01/24/2022
Primary Examiner, Art Unit 2836